IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-33,935-06


                 EX PARTE GREGORY MANDEL RHODES SR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20060D02119-41-1 IN THE 41ST DISTRICT COURT
                            FROM EL PASO COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of unlawful possession of a firearm by a felon and sentenced to ten

years’ imprisonment. He did not appeal his conviction. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his sentence was improperly extended by the

denial of time credit while released on parole, causing him to be confined illegally past his discharge

date. Applicant has alleged facts that, if true, might entitle him to relief. TEX . GOV ’T CODE §

508.283(b) and (c); Ex parte Spann, 132 S.W.3d 390 (Tex. Crim. App. 2004). Accordingly, the

record should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE
                                                                                                       2

CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas Department of Criminal

Justice’s Office of the General Counsel to obtain a response from a person with knowledge of

relevant facts. In developing the record, the trial court may use any means set out in Article 11.07,

§ 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The response shall state whether Applicant presented a claim to the time credit resolution

system of the Texas Department of Criminal Justice and, if so, the date the claim was presented. The

response shall then state whether Applicant was serving a sentence for, or has been previously

convicted of, an offense described by § 508.149(a) of the Texas Government Code when his

mandatory supervision was revoked. If not, the response shall state the following:

        (1) Applicant’s sentence-begin date,

        (2) how much time was remaining on Applicant’s sentence when he was released,

        (3) how much time Applicant spent on mandatory supervision before any revocation
        warrants were issued,

        (4) the dates any revocation warrants were issued and executed, and

        (5) whether Applicant received credit while released on mandatory supervision.

        The trial court shall make findings of fact and conclusions of law as to whether, before filing

this application, Applicant properly exhausted his administrative remedies as required by §

501.0081(b) of the Government Code. The trial court shall then determine whether Applicant is

eligible to earn street time credit and, if so, whether he is receiving the proper credit for that time.
                                                                                                       3

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: March 30, 2022

Do not publish